SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31,2011 Or o TRANSITION REPORT PURSUANT TO SECTION 12 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-49709 CARDIFF INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) COLORADO 84-1044583 (State of jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 16255 Ventura Boulevard, Suite 525Encino, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(818) 783-2100 Securitiesregistered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act:Common Stock, No Par Value Check whether the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo o. Indicate by checkmark if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Smaller Reporting Company. x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State Issuer’s revenues for its most recent fiscal year: $0 As of December 31, 2011 there were 40,281,032 shares of the Issuer’s common stock held by non-affiliates. The number of shares outstanding of the Registrant’s Common Stock (inclusive of book entry shares that are subject to vesting) as of March 30, 2012, was 52,194,408. FORWARD-LOOKING STATEMENTS We believe this annual report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of our management, based on information currently available to our management. When we use words such as “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates,” “should,” “likely” or similar expressions, we are making forward-looking statements. Forward-looking statements include information concerning our possible or assumed future results of operations set forth under “Business” and/or “Management's Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Our future results and stockholder values may differ materially from those expressed in the forward-looking statements. Many of the factors that will determine these results and values are beyond our ability to control or predict. Stockholders are cautioned not to put undue reliance on any forward-looking statements. For those statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. For a discussion of some of the factors that may cause actual results to differ materially from those suggested by the forward-looking statements, please read carefully the information under “Risk Factors.” In addition to the Risk Factors and other important factors discussed elsewhere in this annual report, you should understand that other risks and uncertainties presented in our public announcements and SEC filings could affect our future results and could cause results to differ materially from those suggested by the forward-looking statements. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for the Registrant’s Common Stock and Related Security Holder Matters 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 8. Financial Statements 12 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 30 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 31 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management 33 Item 13. Certain Relationships and Related Party Transactions 34 Item 14. Principal Accountant Fees and Services 34 Item 15. Exhibits 35 3 PART I ITEM 1.DESCRIPTION OF BUSINESS On November 10, 2005, Cardiff International, Inc. (“Cardiff”), a Colorado corporation, acquired Legacy Card Company, Inc. (“Legacy”), a privately held Nevada corporation in a triangular merger transaction (the “Merger”). The effective date of the Merger was November 10, 2005. As a result of the Merger, Legacy is now a wholly owned subsidiary of Cardiff. Legacy was formed as a California limited liability company in August 2001. In April 2005, Legacy was converted into a Nevada corporation. The Plan of Merger provided for the issuance by Cardiff to the stockholders of Legacy of an aggregate of 18,000,000 shares of Cardiff common stock, no par value per share in connection with the Merger. As a result of the Merger, the former stockholders of Legacy are now the controlling stockholders of Cardiff. As part of the Merger, the officers and directors of Cardiff, resigned from their positions as officers and directors of Cardiff and the officers and directors of Legacy were appointed as officers and directors of Cardiff at the effective time of the Merger. As a result of the Merger described above, on November 1, 2005 Legacy became a subsidiary of Cardiff.Cardiff International, Inc. is the parent company for the Mission Tuition Rewards program, which is targeted to families focused on saving money for educational needs. In January 2006, Cardiff changed its fiscal year end to December 31st from September 30th. Description of Business Cardiff International, Inc., a tech company who has developed a proprietary software system to track and manage consumer purchases from unlimited businesses: service companies, retailers, merchants, health industry, insurance industry, most consumer orientated businesses. Our software infrastructure tracks all commissions, rebates, discounts providing the public the ability to track all savings regardless of what program they participate in as long as the program utilizes the Cardiff technology. Cardiff’s first national program launched inthe third quarter of 2011 is “Mission Tuition”, a rewards program that helps solve a real need for families – saving for education.The Mission Tuition program is easy to understand and use, and is emotionally positioned to appeal to all consumers.The Mission Tuition Rewards program will become the rewards program of preference for every day spending for families with young children. The program leverages the two biggest economic forces in society – consumer spending and consumer savings –to create the most unique value-added rewards program in decades. The potential success of the Mission Tuition program involves the participation of three groups: (i) Cardiff as the marketer, (ii) The merchant coalition, (iii) the member. As a result of our merchant coalition and cash rebate program we expect that the member will become loyal customers of the coalition merchants and participating banks. Participating merchants provide Cardiff a commission to drive customers to their site or location and Cardiff shares this commission with the merchant.Cardiff will provide a cash rebate on all purchases between made which goes directly into their personal educational savings account .The cash backcontribution can be supplemented by additional cash rebates by using the Mission Tuition MasterCard.This issuing bank contribution is applicable no matter where the cardholder shops, therefore encouraging regular and daily usage of the Mission Tuition MasterCard. What Is Mission Tuition Mission Tuition has built one of the largest merchant shopping networks in America consisting of all the top name merchants; offering in-store savings and coupon savings with local, regional and national merchants throughout America. With each purchase Cardiff provides members with substantial savings and/or a cash rebate to theireducational savings account.Members have thousands of leading retailers to shop and save. Our tax-free educational savings program provides a platform for “educational savings” which encourages regular and daily use of the program. Cardiff’s Mission Tuition program helps families save for college.Mission Tuition encourages members to contribute to their educational savings with contributions generated by on-line and in-store purchases. 4 The Mission Tuition MasterCard The Mission Tuition MasterCard is a unique credit card that provides the user the opportunity to earn additional cash contributions anywhere MasterCard is honored.Regardless a Mission Tuition merchant or not the user earns additional cash rewards on total spending.Thousands leading retailers are part of our tuition rewards program. Contributions range from 1% to 30% on total purchases plus with the use of the Mission Tuition MasterCard users can earn additional cash rebates. The Mission Tuition Card is the result of years of development, focus groups and other market research studies. Our brand, image, programming, sales and marketing have been carefully crafted to appeal to virtually every concerned American parent and grandparent, since our card addresses every family’s critical need saving for college and every family's fear not having enough when the time comes, to send junior to college. Wells Fargo Bank The Omnibus account will reside at Wells FargoBank. Cardholders who elect not to activate a 529 immediately will have the option to participate in Higher Educational Omnibus Savings program residing at Wells Fargo Bank. Once the cardholder reaches the required amount ($250 minimum in most states) Cardiff will notify Mission Tuition members they now qualify for their state’s 529 program providing them the necessary information to designate a State Fund Manager. Omnibus Account Cardiff opened an account with Wells Fargo Bank so all cash rebates will go directly into this account prior to any transfer to a 529 State Managed account. State Managed 529 Plans Each state has entered into a contractual agreement with accredited fund managers (i.e.) Alliance Bernstein, JP Morgan, CIAA-CREF, Wells Fargo, etc. to manage and administer their 529 programs. Description of Section 529 Plans Section 529 plans were authorized by congress to provide tax incentives savings for qualified higher education expenses (QHEE). Earnings in 529 plans are tax-free if withdrawals are made for QHEE, otherwise there is a 10% penalty on the earnings, which are taxed at ordinary rates. Although nonqualified withdrawals are subject to a 10% penalty on the earnings, taxes on the earnings are deferred until withdrawal. Federal legislation passed in 1996 allows states to create section 529 plans. Section 529 plans are of two types. One is a tuition credit plan and the other is a savings plan. Section 529 provides that qualified state tuition programs shall be exempt from taxation. Such plans must be established and maintained by a State agency or instrumentality thereof. Most states have outsourced the management of their programs to investment advisory or financial service firms. While each state has its own specific requirements, the salient requirements applicable to all plans are: 1. Only cash contributions are allowed. 2. There must be separate accounting for each designated beneficiary. 3. There may be no investment direction by any contributor to, or designated beneficiary under, such program. The account owner may choose among several broad-based investment options once per year. 4. No interest in the program may be used as security for a loan. 5. The program must provide adequate safeguards to prevent contributions on behalf of a designated beneficiary in excess of those necessary to provide for the QHEE of the beneficiary. 6. There must be a penalty imposed on distributions from an account that are not used for QHEE, except death or disability of the designated beneficiary, or to the extent the designated beneficiary receives a scholarship. LaunchingMission Tuition Cardiff International, Inc. is poised to achieve spectacular success. With over five years of investment, hard work, and hard learning, we believe that our company has the contractual arrangements, functional abilities, and most significantly, the revolutionary “best widget” that has ever been actualized in our sphere.Tying together these factors, we are pleased to offer our partners an undeniable business model. 5 Cardiff Merchant Coalition As of December 31, 2011, over 20,000 businesses were part of the Cardiff Merchant Coalition, several with multiple locations throughout America. Issuer of theMission Tuition MasterCard Cardiff entered into an agreement with Amalgamated Bank of Chicago. Various Agreements In connection with the activities related to the Mission Tuition Rewards program Cardiff has entered into two agreements with merchant providers.It is intended that each of these providers will continue to provide services to Cardiff which will aid in the marketing of the Mission Tuition. Employees Cardiff currently has threeemployees but anticipates it will hire additional personnel as the Mission Tuition program is launched. Overview of Cardiff Prior to the Merger Prior to the Merger Cardiff was an inactive, publicly held, SEC reporting company. Cardiff was incorporated under the laws of the State of Colorado under the name “Cardiff Financial, Inc.,” on October 14, 1986. Effective April 1989, Cardiff completed an acquisition transaction with, and changed its name to, United American, Inc. The transaction was subsequently rescinded and on December 4, 1989, Cardiff changed its name from United American, Inc., to Cardiff International, Inc. Since that time, Cardiff has been a shell corporation seeking to commence active business operations by acquiring a business opportunity. Immediately prior to the Merger with Legacy, there were approximately 725,000 shares of Cardiff common stock issued and outstanding. Following the Merger, there were approximately 19,900,000 shares of Cardiff common stock issued and outstanding. Legacy Acquisition Corp. (“LAC”) was a Nevada corporation, which prior to the Merger, was a wholly-owned subsidiary of Cardiff.LAC was formed solely to facilitate the Merger. As a result of the Merger, LAC was merged into Legacy and no longer exists as of the effective time of the Merger. ITEM 1A.RISK FACTORS Operating History:.We commenced active operations during the third quarter of 2011. Potential investors should be aware that there is only a limited basis upon which to evaluate our prospects for achieving our intended business objectives. The Company will derive its revenues from five different revenue streams: commissions earned from merchants; interest earned on member’s savings accounts; credit card activation fees, 20bts on all credit card transactions; 10bts on interest earned on revolving credit balances; and an annual renewal fee.After additional testing in July -August 2011, changes were made to the home page and the site launched on a national level in late September and October. There is generally a 90 day waiting period between when the customer makes the purchase and the funds are transmitted to Cardiff. After the September launch the company immediately obtained 1,200 members.By the end of December the company had 7,500 members.Based upon the awareness of the site and the marketing efforts the company expects that during 2012 the membership will increase at a similar pace.As the membership increases, the usage of the member ship will increase, and the associated revenues will follow. Google rated the site between a 4 and 5 (five being the highest) for ease of navigation and time spent per visitor to our site. Possibility of Total Loss of Investment: An investment in Cardiff is a high risk investment, and should not be made unless the investor has no need for current income from the invested funds and unless the investor can afford a total loss of his or her investment. Additional Financing Requirements: We will likely be required to seek additional financing in order to fund our operations and carry out our business plan. In order to fund our operations and effect additional acquisitions, we will be required to obtain additional capital. There can be no assurance that such financing will be available on acceptable terms, or at all. We do not have any arrangements with any bank or financial institution to secure additional financing and there can be no assurance that any such arrangement, if required or otherwise sought, would be available on terms deemed to be commercially acceptable and in our best interest. No Public Market for Securities:Currently we have hired an Investor Relations firm to help develop an active public market for our common stock however we can give no assurance that an active market will develop, or if developed, that it will be sustained. Auditor’s Opinion has a Going Concern Qualification: Our auditor’s report dated March 28, 2012for the years ended December 31, 2011 and 2010 and for the period from August 29, 2001 (date of inception) through December 31, 2011 includes a going concern qualification which states that our significant recurring operating losses and negative working capital raise substantial doubt about our ability to continue as a going concern. 6 We do not anticipate paying any dividends and any gains from your investment in our stock will have to come from increases in the price of such stock:We currently intend to retain any future earnings for use in our business and do not anticipate paying any cash dividends in the foreseeable future. We Operate in a Competitive Market: The credit card industry is competitive and new offerings and technologies are becoming available regularly.We cannot guarantee that we will compete successfully against our potential competitors, especially those with significantly greater financial resources or brand name recognition. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.PROPERTIES Currently, Cardiff has not entered into any lease agreement for office facilities. Cardiff is currently using facilities in Encino, California, Las Vegas, Nevada and Chicago, Illinois. ITEM 3.LEGAL PROCEEDINGS There have been no events under any bankruptcy act, no criminal proceedings, and no judgment or injunction material to the evaluation of the ability and integrity of any director or executive officer during the last five years. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to Cardiff’s shareholders for a vote during the year ended December 31, 2011. 7 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON STOCK AND RELATED SECURITY HOLDER MATTERS Our common stock is quoted on the OTCQB under the symbol “CDIF”. During the last three years, there has only been limited trading in our common stock. As of December 31, 2011 there were 54,194,408 shares of common stock outstanding and approximately 736 stockholders of record of common stock. Shares Issued in Unregistered Transactions We issued shares of our common stock in unregistered transactions during 2005. All of the shares of common stock issued were issued in non-registered transactions in reliance on Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”). As a result of the Merger, Cardiff issued 18,000,000 shares of its common stock to the shareholders of Legacy pursuant to the terms of the Plan of Merger. No underwriter or placement agent was involved in the above referenced transactions. Cardiff is relying on the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, (the “Securities Act”), and Rule 506 of Regulation D promulgated by the Securities Act. Dividends We have not paid cash dividends since our inception and do not anticipate paying dividends in the foreseeable future. Recent Purchases of Securities None Limitation on Directors’ Liability, Charter Provisions and Other Matters Colorado law authorizes corporations to limit or eliminate the personal liability of directors to corporations and their stockholders for monetary damages for breach of directors’ fiduciary duty of care. The duty of care requires that, when acting on behalf of the corporation, directors must exercise an informed business judgment based on all material information reasonably available to them. Absent the limitations authorized by Colorado law, directors are accountable to corporations and their stockholders for monetary damages for conduct constituting gross negligence in the exercise of their duty of care. Colorado law enables corporations to limit available relief to equitable remedies such as injunction or rescission. Our Certificate of Incorporation limits the liability of our directors to us or to our stockholders (in their capacity as directors but not in their capacity as officers) to the fullest extent permitted by Colorado law. The inclusion of this provision in the Certificate of Incorporation may have the effect of reducing the likelihood of derivative litigation against directors and may discourage or deter stockholders or management from bringing a lawsuit against directors for breach of their duty of care, even though such an action, if successful, might otherwise have benefited the Company and its stockholders. Our Bylaws provide indemnification to our officers and directors and certain other persons with respect to certain matters. Insofar as indemnification for liabilities arising under the 1933 Act may be permitted to our directors and officers, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the 1933 Act and is, therefore, unenforceable. Transfer Agent and Registrar Our transfer agent is Standard Registrar and Transfer, 12528 South 1840 East, Draper, Utah 84020; Tel: (801) 571-8844. 8 ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements and the notes thereto appearing elsewhere in this Form 10-K. All statements contained herein that are not historical facts, including, but not limited to, statements regarding anticipated future capital requirements, our future plan of operations, our ability to obtain debt, equity or other financing, and our ability to generate cash from operations, are based on current expectations. These statements are forward-looking in nature and involve a number of risks and uncertainties that may cause the Company’s actual results in future periods to differ materially from forecasted results. Overview Cardiff International, Inc. (“Cardiff”) acquired Legacy Card Company, Inc. (“Legacy”) in a merger transaction in November 2005. The transaction was accounted for as a reverse merger transaction whereby Legacy, although a subsidiary of Cardiff, was deemed to be the surviving entity for accounting purposes. In January 2006, Cardiff changed its fiscal year end to December 31st from September 30th to have the same year-end as Legacy. Cardiff International, Inc., a tech company who has developed a proprietary software system to track and manage consumer purchases from unlimited businesses: service companies, retailers, merchants, health industry, insurance industry, most consumer orientated businesses. Our software infrastructure tracks all commissions, rebates, discounts providing the public the ability to track all savings regardless of what program they participate in as long as the program utilizes the Cardiff technology. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (GAAP). GAAP requires management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. We base our estimates on experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that may not be readily apparent from other sources. On an on-going basis, we evaluate the appropriateness of our estimates and we maintain a thorough process to review the application of our accounting policies. Our actual results may differ from these estimates. We consider our critical accounting estimates to be those that (1) involve significant judgments and uncertainties, (2) require estimates that are more difficult for management to determine, and (3) may produce materially different results when using different assumptions. We have discussed these critical accounting estimates, the basis for their underlying assumptions and estimates and the nature of our related disclosures herein with the audit committee of our Board of Directors. We believe our accounting policies related to income taxes, share-based compensation expense, and estimation of the fair value of derivative liabilities involve our most significant judgments and estimates that are material to our consolidated financial statements. They are discussed further below. Income Taxes Income taxes are accounted for under the asset and liability method. Under this method, to the extent that we believe that the deferred tax asset is not likely to be recovered, a valuation allowance is provided. In making this determination, we consider estimated future taxable income and taxable timing differences expected to reverse in the future. Actual results may differ from those estimates. 9 Share-based Compensation Expense Commencing January 1, 2006, we implemented changes that the FASB issued related to the accounting for employee stock options, on a modified-prospective basis, to recognize share-based compensation for employee stock option awards in our statements of operations. We account for the issuance of stock, stock options and warrants for services based on the estimated fair value of options and warrants using the Black-Scholes pricing model. This model’s calculations include the exercise price, the market price of shares on grant date, weighted average assumptions for risk-free interest rates, expected life of the option or warrant, expected volatility of our stock and expected dividend yield. The amounts recorded in the financial statements for share-based expense could vary significantly based on the subjective assumptions used in the pricing model. We account for the issuance of stock, stock options and warrants for services from non-employees based on an estimate of the fair value of options and warrants issued using the Black-Scholes pricing model. This model’s calculations include the exercise price, the market price of shares on grant date, weighted average assumptions for risk-free interest rates, expected life of the option or warrant, expected volatility of our stock and expected dividend yield. The amounts recorded in the financial statements for share-based expense could vary significantly if we were to use different assumptions. Derivative Liabilities In determining the appropriate fair value, the Company uses the Black-Scholes pricing model. Results of Operations The following table sets forth certain selected condensed consolidated statement of operations data for the years ended December 31, 2011 and 2010: Year Ended December 31, Revenue $ $ Cost of goods sold - - Gross profit Operating Expenses Loss from Operations ) ) Other income (expense) ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net Loss $ ) $ ) Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 The Company had limited operating revenues for the years ended December 31, 2011 and 2010. The Company had operating expenses of $1,089,344 for the year ended December 31, 2011 compared to $1,419,278 for the year ended December 31, 2010, representing a decrease of $329,934. This decrease was primarily a result of decrease in stock-based compensation and consulting and outside services which were offset by increases in other operating expenses. Other income (expenses) decreased $875,082 from 2010 to 2011 primarily because the company incurred interest expense of $329,268 during 2010 as compared to $906,569 during 2011, and a loss from the change in value of derivative liability of $541,037 during 2010 as compared to a loss of $839,167during 2011. These factors resulted in a net loss of $2,834,811 for the year ended December 31, 2011 compared to $2,289,340 for the year ended December 31, 2010, representing in increase of $545,471. 10 Liquidity and Capital Resources Since inception, the principal sources of cash have been funds raised from the sale of common stock, advances from shareholders, and loans in the form of debentures and convertible notes. At December 31, 2011 and 2010, we had $8,874 and $1,822 of cash and cash equivalents, and total assets amounted to $46,116 and $7,635, respectively. Net cash used in operating activities was $300,718 and $196,140 for the years ended December 31, 2011 and 2010, respectively. The increase in the amount of net cash used in operating activities during these periods was attributable to the increase in net loss which was offset by the increase in stock-based compensation, amortization of loan discount, change in fair value of derivative liability and interest accrual, and the decrease in accrual of officers’ salaries, accounts payable and accrued expenses compared to 2010. Net cash used in investing activities was $43,000 and $3,212 for the years ended December 31, 2011 and 2010, respectively. The cash flows from investing activities during the year end December 31, 2011 wasattributable to the development of the company's website which is included in property and equipment. Net cash provided by financing activities was $350,770 and $194,274 for the years ended December 31, 2011 and 2010, respectively. The cash flows from financing activities during the year end December 31, 2011 wasattributable to proceeds from the sale of common stock of $57,000 and proceeds from notes payable from related and unrelated parties of $510,000, which were offset by repayments on notes payable of $77,000. In addition, we received $1,350 and repaid $140,080 of shareholder advances during the year ended December 31, 2011. Since inception, we have incurred operating losses and, at December 31, 2011 we had an accumulated deficit of $15,744,197. Current liabilities at December 31, 2011 consisted primarily of accounts payable, andaccrued expenses, accrued officers’ salaries, accrued payroll taxes and settlement payable to shareholder of $1,625,083, accounts payable to related party of $241,863, amounts due to officer of $485,939, derivative liability of $3,679,746, convertible and non-convertible promissory notes net of loan discounts in the amount of $1,177,990, and accrued interest in the amount of $825,799. Current liabilities at December 31, 2010 consisted primarily of accounts payable, accrued expenses, accrued officers’ salaries, accrued payroll taxes and settlement payable to shareholder of $1,185,722, accounts payable to related party of $183,896, amounts due to officers of $324,669, derivative liability of $1,886,224, convertible and non-convertible promissory notes net of loan discount in the amount of $1,053,823, and accrued interest in the amount of $646,102. There can be no assurance that we will be able to obtain sufficient capital from debt or equity transactions or from operations in the necessary time frame or on terms acceptable to us. Should we be unable to raise sufficient funds, we may be required to curtail our operating plans and possibly relinquish rights to portions of our technology or products. In addition, increases in expenses or delays in product development may adversely impact our cash position and may require cost reductions. No assurance can be given that we will be able to operate profitably on a consistent basis, or at all, in the future. In order to continue our operations, development of our products, and implementation of our business plan, we need additional financing. We are currently attempting to obtain additional working capital. Plan of Operation Our current business plan is described in “Item 1 - Description of Business”. 11 ITEM 8.FINANCIAL STATEMENTS Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 13 Consolidated Balance Sheets 14 Consolidated Statements of Operations 15 Consolidated Statements of Cash Flows 16-17 Consolidated Statements of Shareholders’ Equity 18 Notes to Financial Statements 19-29 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Cardiff International, Inc. dba Legacy Card Company We have audited the accompanying consolidated balance sheets of Cardiff International, Inc. dba Legacy Card Company (a development stage company) (the “Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, shareholders’ equity (deficit) and cash flows for the years then ended and for the period from August 29, 2001 (date of inception) through December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cardiff International, Inc. dba Legacy Card Company as of December 31, 2011 and 2010, and the results of its operations and cash flows for the years then ended and for the period from August 29, 2001 (date of inception) through December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company is in the development stage and has sustained operating losses since its inception and has negative working capital and an accumulated deficit during the years ended December 31, 2011 and 2010. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Rose, Snyder & Jacobs LLP Encino, California March 28, 2012 13 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Advances to employees TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Website - Accumulated depreciation ) ) PROPERTY AND EQUIPMENT, NET OTHER ASSETS Patents and trademarks, net accumulated amortization of $43 and $0, respectively Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ Accounts payable, related party Interest payable Accrued officers' salaries Accrued payroll taxes Current portion of settlement payable, shareholder Derivative liability Due to officer Advance from International Card Establishment, Inc. Note payable - Legacy Investors Note payable - Maricopa Equity Management Corporation Note payable, unrelated party Note payable, convertible, unrelated party,net of discount of $0 and $104,167, respectively Current portion of notes payable, related-party, convertible Current portion of notes payable, related-party TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Settlement payable, shareholder Note payable, unrelated party, net of discount of $283,758 and $0, respectively - Notes payable, related-party, convertible Notes payable, related-party, net of discount of $230,985 and $93,750, respectively TOTAL LIABILITIES SHAREHOLDERS' DEFICIT: Common stock, no par value; 60,000,000 shares authorized; 54,194,408 and58,104,408 shares issued and outstanding Additional paid-in capital ) Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ See report of independent registered public accounting firm The accompanying notes are an integral part of these financial statements 14 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2011 Years Ended December 31, August 29, 2001 (Date of Inception) through December 31, 2011 REVENUE $ $ $ COST OF SALES - - - GROSS PROFIT OPERATING EXPENSES: Consulting and outside services Advertising Legal services - - Rent - - Guaranteed payments - - Officers' salaries Salaries and wages - - Stock based compensation Other operating expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) ) OTHER INCOME AND (EXPENSES): Sublease rental income - - Interest income 7 - Change in value of derivative liability ) ) ) Other miscellaneous income (expense) - ) Interest expense ) ) ) TOTAL OTHER INCOME (EXPENSE) NET LOSS ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding (basic and diluted) See report of independent registered public accounting firm The accompanying notes are an integral part of these financial statements 15 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2011 Years Ended December 31, August 29, 2001 (Date of Inception) through December 31, 2011 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of property and equipment - - Amortization of loan discount Stock-based compensation Change in value of derivative liability Issuance of common stock for loan costs - - Issuance of warrants for services - Issuance of warrants as loan costs - - Issuance of common stock for services - Gain on settlement of accounts payable - - ) (Increase) decrease in: Advances to Employees - - ) Deposits - - ) Increase (decrease) in: Accounts payable and accrued expenses Accrued officers' salaries Interest payable Settlement payable ) ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOW FROM INVESTING ACTIVITES Acquisition of property and equipment ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOW FROM FINANCING ACTIVITIES Proceeds from shareholder advances Repayments of shareholder advances ) ) ) Proceeds from ICE advance - - Proceeds from note payable-Legacy Investors - - Proceeds from note payable-Maricopa Equity Management - - Proceeds from convertible notes payable, related-party - - Proceeds from note payable, unrelated party - Repayments of note payable, unrelated party ) - ) Proceeds from note payable, convertible, unrelated party - Proceeds from notes payable, related-party Repayments of notes payable, related-party ) ) ) Proceeds from sale of common stock Write-off of payable - - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF THE YEAR - CASH AT END OF YEAR $ $ $ SUPPLEMENTAL DISCLOSURES Interest paid in cash $ $ $ See report of independent registered public accounting firm The accompanying notes are an integral part of these financial statements 16 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE YEARS ENDED DECEMBER 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2011 NON-CASH ACTIVITIES During the year ended December 31, 2010, the Company entered into a separation agreement with an officer and shareholder of the Company whereby the Company agreed to pay the shareholder $90,000 and the shareholder agreed to forgive the balance due to him, including accrued salaries, of $387,664. During the year ended December 31, 2009, the Company converted $35,711 owed to an officer into equity. During the year ended December 31, 2008, the Company issued 1,154,380 shares of common stock for the settlement of $139,945 payable to a related party. As a result the company recorded a gain on settlement of accounts payable of $23,435. Accrued interest in the amounts of $0, $0 and $158,261 were capitalized to amounts due to officers for the years ended December 31, 2011 and 2010, and for the period from August 29, 2001 (inception) through December 31, 2011, respectively. Repayments of amounts due to officers includes payments of capitalized interest. During the year ended December 31, 2005, convertible debt in the amount of $1,098,699 plus the related accrued interest of $39,330 was converted into 998,635 shares of common stock Out of the $1,000,000 debentures from Legacy Investors, $106,572 was used to pay loan related fees, and $442,000 remained in an escrow account at December 31, 2004. During the year ended December 31, 2005, the escrow funds were returned to Legacy Investors. See report of independent registered public accounting firm The accompanying notes are an integral part of these financial statements 17 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2011 Common Stock Additional Paid in Accumulated Shares Amount Capital Deficit Total BALANCE, AUGUST 29, 2001 (Date of Inception) - $
